NORTHCUTT, Judge.
Ralph Arnold challenges the sufficiency of the evidence to support his convictions for two burglaries and possession of burglary tools. We find no merit in his arguments, and affirm the convictions without discussion. Arnold also contends that the circuit court erred in sentencing him under the Prison Releasee Reoffender Punishment Act for the two burglaries. Our supreme court has recently held that the Act is not applicable to Arnold’s crimes, burglaries of unoccupied dwellings. See State v. Huggins, 26 Fla. L. Weekly S174, — So.2d —, 2001 WL 278107 (Fla. March 22, 2001). We reverse Arnold’s sentences for the two burglaries and remand for resentencing.
Affirmed in part, reversed in part and remanded.
THREADGILL, A.C.J., and CAMPBELL, MONTEREY (Senior) Judge, concur.